IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Walter Smith,                                   :
                              Petitioner        :
                                                :
                       v.                       :    No. 945 C.D. 2019
                                                :    Submitted: June 5, 2020
Philadelphia Office of Judicial                 :
Records,                                        :
                          Respondent            :



BEFORE:        HONORABLE RENÉE COHN JUBELIRER, Judge
               HONORABLE PATRICIA A. McCULLOUGH, Judge
               HONORABLE J. ANDREW CROMPTON, Judge


OPINION NOT REPORTED


MEMORANDUM OPINION BY
JUDGE COHN JUBELIRER                                FILED: September 25, 2020


      Walter Smith (Petitioner), pro se, petitions for review of a Final Determination
of the Pennsylvania Office of Open Records (OOR) dated June 27, 2019, which
dismissed Petitioner’s Right-to-Know Law1 (RTKL) appeal as deficient for lack of
jurisdiction. Upon review, it is clear the OOR correctly determined that it did not
have jurisdiction over Petitioner’s RTKL appeal from a judicial agency and,
therefore, we affirm.




      1
          Act of February 14, 2008, P.L. 6, 65 P.S. §§ 67.101-67.3104.
   I.       Factual Background and Procedure
        On May 7, 2019, Petitioner allegedly submitted a letter to the Philadelphia
Office of Judicial Records (OJR) therein requesting a copy of the “Written Judgment
of Sentence Order” (Requested Document) in case number CP-983, 9-82 (Request).2
(Petitioner’s Brief (Br.) Ex. B.) That case appears to be a criminal case in which
Petitioner was the defendant. Petitioner concluded the Request by stating that if he
did “not receive either a copy of the requested document or [an] ‘Attestation of
Nonexistence of Record,’ within twenty (20) working days from the date of this
formal request, [he] w[ould] deem said request denied by [] operation of law.” (Id.)
        According to Petitioner, he never received a response from the OJR nor did
he receive the Requested Document. As such, Petitioner filed an appeal with the
OOR on June 14, 2019, using one of the OOR’s standard appeal forms. (Petitioner’s
Br. Ex. C.) The OOR issued a Final Determination on June 27, 2019. Therein, the
OOR dismissed Petitioner’s appeal as deficient for lack of jurisdiction. Specifically,
the OOR determined that it “does not have jurisdiction over judicial agencies, which
includes the” OJR and that “[r]equests for case records can be made to a judicial
records custodian, pursuant to the Pennsylvania Unified Judicial System’s Public
Access Policy.” (Petitioner’s Br. Ex. A.)
        Petitioner then filed the instant petition with this Court.3




        2
         Petitioner’s Request was directed to the “Philadelphia Clerk of Courts.” In Philadelphia,
the OJR is the custodian of criminal records. Petitioner’s later filings acknowledge this. As such,
we will refer to the agency at issue as the OJR.
       3
         “We review [the] OOR’s statutory jurisdiction as a matter of law. Accordingly, our
standard of review is plenary.” Faulk v. Phila. Clerk of Courts, 116 A.3d 1183, 1185 (Pa. Cmwlth.
2015) (citation omitted).


                                                2
   II.       Discussion
         In his brief to this Court, Petitioner, citing Section 701 of the RTKL, 65 P.S.
§ 67.701, contends that the Requested Document is a record to which he is entitled
access. According to Petitioner, the OJR did not confirm or deny the existence of
the Requested Document. Citing Section 705 of the RTKL, 65 P.S. § 67.705,
Petitioner argues the OJR, at the very least, had to provide an attestation that the
Requested Document does not exist. Since the OJR did not respond to his Request,
Petitioner asserts he “was well within [his] right[]s afforded him by the [RTKL] to
file an appeal to the [OOR].” (Petitioner’s Br. at 8.) Petitioner appears to make
alternative arguments. Citing Office of Open Records v. Center Township, 95 A.3d
354 (Pa. Cmwlth. 2014), Petitioner implies that the OOR had jurisdiction to consider
his appeal. On the other hand, citing Philadelphia District Attorney’s Office v.
Stover, 176 A.3d 1024 (Pa. Cmwlth. 2017), Petitioner recognizes that the RTKL
creates the right to appeal “from a judicial agency directly to this Court.” (Id. at 7-
8.) Petitioner additionally states in his brief that he “was only seeking the assistance
of the [OOR] via an appeal to determine whether or not the” Requested Document
“was in fact in the possession of the” OJR.4 (Id. at 8.)
         The OJR responds that this Court has consistently held “that a court’s filing
office and custodian of case files – such as the OJR – is a judicial agency and,
therefore, the OOR has no jurisdiction.” (OJR’s Br. at 4.) Noting that “criminal
case records are publically available, the RTKL as it applies to a judicial agency is
limited to providing financial records.” (Id. at 4-5.) Therefore, the OJR concludes,
“the RTKL is not the proper means to obtain” the Requested Document because that
document is a case record, not a financial record. (Id. at 5.)

        In his brief, Petitioner asserts that the Requested Document “is being sought to determine
         4

whether his confinement is constitutional[].” (Petitioner’s Br. at 10.)


                                                3
       Upon review, it is clear that the OOR did not have jurisdiction over
Petitioner’s appeal. The RTKL provides different appeal processes depending on
which type of agency the dispute involves. “If a written request for access to a record
is denied or deemed denied, the requester may file an appeal with the [OOR] or
judicial, legislative or other appeals officer . . . within 15 business days of the mailing
date of the agency’s response or within 15 business days of a deemed denial.”
Section 1101(a)(1) of the RTKL, 65 P.S. § 67.1101(a)(1). Pursuant to Section 503(a)
of the RTKL, 65 P.S. § 67.503(a), the OOR is specifically conferred with jurisdiction
to hear RTKL appeals involving a Commonwealth or local agency. However,
pursuant to Section 503(b) of the RTKL, jurisdiction over RTKL appeals involving
a judicial agency is conferred to an appeals officer designated by that judicial
agency. Section 102 of the RTKL defines the term “[j]udicial agency” to include
“[a] court of the Commonwealth or any other entity or office of the unified judicial
system.” 65 P.S. § 67.102.
       We have consistently held that a court’s filing office, such as a prothonotary’s
office, clerk of courts’ office, or, in this case, the OJR, are included within the
RTKL’s definition of “judicial agency.” Nixon v. Phila. Cty. Clerk of Courts (Pa.
Cmwlth., No. 706 C.D. 2016, filed Nov. 14, 2017), slip op. at 3;5 Faulk v. Phila.
Clerk of Courts, 116 A.3d 1183, 1186 (Pa. Cmwlth. 2015); Frazier v. Phila. Cty.
Office of the Prothonotary, 58 A.3d 858, 859-60 (Pa. Cmwlth. 2012). Petitioner
cites our decisions in Center Township and Stover as support for his position that the
OOR does have jurisdiction over his appeal. Center Township is inapposite as that
case did not concern a judicial agency. Stover, on the other hand, is pertinent but

       5
         Pursuant to Rule 126(b) of the Pennsylvania Rules of Appellate Procedure, Pa.R.A.P.
126(b), and Section 414(a) of the Court’s Internal Operating Procedures, 210 Pa. Code § 69.414(a),
unreported panel decisions of this Court may be cited for their persuasive value.


                                                4
does not support Petitioner’s position. In Stover, this Court maintained that under
the RTKL, an appeal from a judicial agency proceeds to that agency’s appeals officer
and then “directly to this Court,” bypassing the OOR. 176 A.3d at 1027. Thus, even
if the OJR did not respond to Petitioner’s RTKL request, the OOR did not have
jurisdiction over Petitioner’s appeal. 65 P.S. § 67.503(a). Had the request been
subject to disclosure under the RTKL, Petitioner should have directed his appeal to
the OJR’s designated appeals officer rather than the OOR. 65 P.S. § 67.503(b).
      The Requested Document, however, is not subject to disclosure under the
RTKL. “[U]nlike records of Commonwealth or local agencies, where all records in
their possession are presumed public,” Faulk, 116 A.3d at 1187, Section 304(a) of
the RTKL, 65 P.S. § 67.304(a), limits the disclosure of a judicial agency’s records
to “financial records,” which are “presumed to be open to any member of the public”
pursuant to Pennsylvania Rule of Judicial Administration 509(a), Pa.R.J.A. No.
509(a). The RTKL defines the term “financial record” as:

      (1) Any account, voucher or contract dealing with:

             (i)    the receipt or disbursement of funds by an agency; or

             (ii)   an agency’s acquisition, use or disposal of services,
                    supplies, materials, equipment or property.

      (2) The salary or other payments or expenses paid to an officer or
          employee of an agency, including the name and title of the officer
          or employee.

      (3) A financial audit report. The term does not include work papers
          underlying an audit.

65 P.S. § 67.102. The Requested Document relates to Petitioner’s criminal case and,
therefore, is not a financial record subject to disclosure.



                                           5
      Importantly, this does not foreclose Petitioner’s access to the Requested
Document to the extent that it exists. “The RTKL is not the sole mechanism for
obtaining records from judicial agencies.” Faulk, 116 A.3d at 1187. “[T]he courts
are always open under our Constitution and court records remain accessible to
members of the public outside the RTKL.” Id. We note, as the OOR did in its Final
Determination, that case information is generally publicly available pursuant to the
Pennsylvania Unified Judicial System’s Public Access Policy, available at
https://ujsportal.pacourts.us/CaseInformation.aspx (last visited Sept. 3, 2020).
Additionally, pursuant to Pennsylvania Rule of Criminal Procedure 113(a), “[u]pon
request, the clerk shall provide copies” of a criminal case file “at [a] reasonable
cost.” Pa.R.Crim.P. 113(a).


   III.   Conclusion
      We have repeatedly held that the OOR does not have jurisdiction over RTKL
appeals involving judicial agencies. As such, the OOR correctly determined that it
did not have jurisdiction over Petitioner’s appeal. Even if Petitioner had directed his
appeal to the appropriate OJR appeals officer, the Requested Document is not
subject to disclosure under the RTKL because it is not a financial record.




                                        _____________________________________
                                        RENÉE COHN JUBELIRER, Judge




                                          6
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Walter Smith,                            :
                        Petitioner       :
                                         :
                  v.                     :   No. 945 C.D. 2019
                                         :
Philadelphia Office of Judicial          :
Records,                                 :
                          Respondent     :


                                     ORDER


      NOW, September 25, 2020, the Final Determination of the Pennsylvania
Office of Open Records dated June 27, 2019, is hereby AFFIRMED.



                                       _____________________________________
                                       RENÉE COHN JUBELIRER, Judge